UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7977


MICHAEL S. GORBEY,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; CONGRESS; UNITED STATES DEPARTMENT
OF JUSTICE; IRENE M. KEELEY, Federal Judge,

                Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cv-00313)


Submitted:   May 17, 2010                     Decided:   June 1, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael S. Gorbey appeals the district court’s order

accepting    the   magistrate   judge’s     recommendation    that    Gorbey’s

claims, which the court construed as being filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), be dismissed.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.           Gorbey v. United States,

No. 2:09-cv-00313 (S.D. W. Va. Sept. 30, 2009).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before     the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2